Citation Nr: 0204515	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.


(The issues of entitlement to service connection for acute 
lymphoblastic leukemia as secondary to exposure to ionizing 
radiation and/or hazardous chemicals, a right knee 
disability, pigmented lesions, and a brittle left ear; an 
increased rating for status post-fracture of the right radial 
head with minor deformity and arthritis, currently evaluated 
as 10 percent disabling; and a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty for approximately 26 years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has perfected his appeal 
with regard to a July 2000 RO rating decision which denied 
service connection for acute lymphoblastic leukemia.  The RO 
denied the remaining claims in a January 2001 rating 
decision.  The veteran filed a Notice of Disagreement (NOD) 
with that decision in February 2001, and the RO issued a 
Statement of the Case (SOC) in August 2001.  The Board will 
accept correspondence received from the veteran's 
representative in September 2001 as a substantive appeal in 
the absence of a VA Form 9.  The veteran also argued these 
claims in appellate status during his September 2001 video-
conference hearing before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  At 
that time, the veteran withdrew the issues of service 
connection for chest pain and right ear disability from 
appeal.  

The Board further notes that it is undertaking additional 
development of the issues not addressed in this decision 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the response to notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

Hemorrhoids were first manifested in service.


CONCLUSION OF LAW

Hemorrhoids were incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hemorrhoids.  Service connection is 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Subsequent manifestations of a disease first manifested in 
service at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2001).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West Supp. 2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The evidence in this case establishes that, prior to December 
1978, the veteran's physical examinations revealed "NORMAL" 
clinical evaluations of his "ANUS AND RECTUM," to include 
hemorrhoids.  In December 1978, he presented with an external 
thrombosed hemorrhoid with "onset 4 day[s] ago."  He 
underwent surgical removal of the hemorrhoid, but was treated 
for additional hemorrhoids 5 months later.  On appeal, he has 
presented competent evidence of continuity of symptomatology 
following service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is competent to describe the physical 
manifestations of his/her disease or disability).  A November 
2000 letter from Ellen M. Spremulli notes a current diagnosis 
of hemorrhoids.  From this evidence, the Board resolves all 
reasonable doubt in favor of the veteran by finding that his 
chronic hemorrhoid disability was first incurred in service.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.303(b) 
(2001).  


ORDER

Service connection for hemorrhoids is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

